PER CURIAM.
The paper imported is concededly handmade paper. It is also surface-coated paper, and the single question is whether it shall be classified for duty under paragraph 398 or paragraph 401 of the Tariff Act of July 24, 1897 (30 Stat. 188, 189, c. 11, § 1, Schedule M [U. S. Comp. St. 1901, pp. 1671, 1672]). Paragraph 398-covers “surface-coated papers not specially provided for in this-act.” Paragraph 401 covers “handmade paper,” both plain and “ruled, bordered, embossed, printed or decorated in any manner,” but without the qualification “not specially provided for in this act.” Under familiar principles of construction (U. S. v. Reiss & Brady, 136 Fed. 741, 69 C. C. A. 393) it should be classified under paragraph 401,. being a surface-coated paper which is specially provided for as “handmade.” The court below followed a former ruling of the Circuit Court (Miller v. U. S. [C. C.] 128 Fed. 469) that the handmade papers referredto in paragraph 401 must be ejusdem generis with the-*409-writing, letter, bond, note, drawing, and similar papers enumerated therein. This court, however, in Benneche v. U. S. (C. C. A.) 153 Fed. 861, disapproved of that construction, holding that the phrase “handmade” in paragraph 401 was not to be thus restricted. That decision controls this case.
Decision reversed.